Citation Nr: 1231732	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a right shoulder injury.  

3.  Entitlement to service connection for residuals of a right hand/wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, to include service in the Republic of Vietnam.  His numerous decorations include a Purple Heart Medal, Combat Infantryman Badge and Bronze Star Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2010, the appellant testified at a hearing before a Veterans Law Judge (VLJ).  Unfortunately, the hearing was not recorded and a written transcript could not be produced.  In correspondence received in June 2010, the Veteran requested that he be scheduled for a videoconference hearing before a VLJ.  In December 2010, the Board remanded the case for this and other development action.  A videoconference hearing was held in December 2011 before a different VLJ, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  By regulation, a VLJ who presides at a hearing must participate in the decision of the Board in the case.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011).  Consequently, this appeal must be decided by a panel of three VLJs, as the law specifies that any panel of judges must be in multiples of three.  38 U.S.C.A. § 7102 (West 2002 & Supp. 2011).  Further, at the December 2011 hearing, the Veteran waived the right to any further hearing before a VLJ participating in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In statements of record, to include testimony at hearings in 2010 and 2011, the Veteran asserts that he has tinnitus that began during active duty through exposure to firearms, grenades, artillery, and helicopters.  He also maintains that he sustained trauma to the right shoulder and right wrist after being blown off a vehicle when it struck a large land mine in May 1971.  This incident is corroborated in the record by a fellow serviceman's May 2010 statement.  

The service treatment records (STRs), which primarily consist of pre-induction and separation examination reports, are negative for this 1971 incident.  However, as reported above, the Veteran was awarded a Purple Heart Medal and as review of the post STRs reflects a consistent account by the Veteran and others, VA has conceded that this incident occurred.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The claims file contains VA treatment records dated from 2007.  These records reflect diagnosis of bilateral tinnitus, as well as various conditions of the right shoulder and right hand/wrist, to include degenerative changes/arthritis.  The wrist also exhibits gout.  On various treatment reports, the Veteran related that these conditions resulted from the inservice blast in 1971 when his vehicle hit a land mine and he was thrown 15-20 feet, suffering multiple injuries to the right side of the body, to include the wrist, shoulder, and eye.  

It is noted that a VA audiologist provided an opinion regarding tinnitus at a 2008 examination.  However, the opinion was formed without consideration of concession by the Board that the Veteran experienced noise exposure during service, not only in the 1971 explosion, but also in his duties as a light weapons infantryman, and without considering the Veteran's self-reported history.  Thus, additional examination is necessary.  

Moreover, it is the Board's opinion that an examination is necessary to address the etiologies of current right shoulder and right wrist/hand disorders.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c)(4) (2011).  

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records pertaining to tinnitus, and right shoulder and right hand/wrist disorders, should be obtained and added to the claims file.  

2.  Following completion of the above, schedule the Veteran for examination with a VA examiner of appropriate expertise to determine the current nature and etiology of tinnitus.  The claim folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. 

Following a review of the service and post service treatment records, and consideration of a detailed history as given at the exam, the examiner must state whether any currently diagnosed tinnitus is at least as likely as not (equal to or greater than 50 percent probability) related to established in-service noise exposure.  If the Veteran's tinnitus is less likely than not (less than 50 percent probability) related to his military service, the examiner should state the specific incidents he or she feels resulted in the Veteran's tinnitus.  The examiner must accept as fact that the Veteran experienced noise exposure during service, to include in the 1971 explosion and in his duties as a light weapons infantryman.  A full and complete rationale for all opinions expressed is required.  

Note: For any report with opinion requested above, if the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an examination with a VA examiner of appropriate expertise to determine the current nature and etiology of all current disorders of the right shoulder and right wrist/hand, to include degenerative changes.  The claim folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Following a review of the service and post service treatment records, and consideration of a detailed history as given at the exam, as well as examination of the right shoulder and right wrist/hand, the examiner must state whether currently diagnosed disorders of the shoulder, wrist, and/or hand are at least as likely as not (equal to or greater than 50 percent probability) related to an established in-service blast explosion which threw the Veteran for 15 to 20 feet resulting in injuries (to the right side of his body, to include the shoulder and wrist as reported by the Veteran) for which he was awarded the Purple Heart Medal.  If any disorder of the right shoulder, wrist, or hand, is less likely than not (less than 50 percent probability) related to his military service, the examiner should state the specific incidents he or she feels resulted in the Veteran's disorder.  The examiner must accept as fact that the Veteran was injured in the 1971 explosion.  A full and complete rationale for all opinions expressed is required.

Note: For any report with opinion requested above, if the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Upon completion of this additional development, readjudicate the claims for service connection for tinnitus and service connection for residuals of injuries to the right shoulder and right hand/wrist in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________                         ___________________________
         H. N. SCHWARTZ                                              MARK W. GREENSTREET
       Veterans Law Judge,                                                  Veterans Law Judge,
   Board of Veterans' Appeals                                       Board of Veterans' Appeals



____________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


